 



Exhibit 10.2
KEYCORP
EXECUTIVE OFFICER GRANTS
(Award of Time-Lapsed Restricted Stock, Cash Performance Shares
and Above-Target Performance Shares)
«Name»
By action of the Compensation and Organization Committee (the “Committee”) of
the Board of Directors of KeyCorp, taken pursuant to the KeyCorp 2004 Equity
Compensation Plan (the “Plan”), and subject to the terms and conditions of the
Plan, you have been awarded «Stock» shares of Restricted Stock subject to
vesting upon the passing of time (the “Time-Lapsed Restricted Stock” or
“Restricted Stock”),                      Performance Shares payable in cash,
subject to vesting upon the achievement of specified performance criteria (the
“Cash Performance Shares”), and                      Performance Shares payable
in cash subject to vesting upon the achievement of specified additional
performance criteria (the “Above-Target Performance Shares”) (the “Cash
Performance Shares” and “Above-Target Performance Shares” are sometimes referred
to collectively as the “Performance Shares”) as described below. Unless
otherwise indicated, the capitalized terms used herein and in the attached
Acceptance of Grant Agreement (the “Agreement”) shall have the same meaning as
set forth in the Plan.

1.   Date of Grant. The effective date of grant for the award of the Restricted
Stock and Performance Shares shall be February 21, 2008 (the “date of grant”).  
2.   Vesting of Time-Lapsed Restricted Stock. The Common Shares subject to this
grant of Time-Lapsed Restricted Stock may not be sold, transferred, otherwise
disposed of, pledged or otherwise hypothecated until the earlier of the
following:

  (a)   February 21, 2011; or     (b)   the date not more than two years on or
after a Change of Control upon which your employment terminates under
circumstances entitling you to receive severance benefits or salary continuation
benefits under KeyCorp’s Separation Pay Plan or under any employment or change
of control or similar arrangement or agreement.

    provided, however, that you have been in the continuous employ of KeyCorp or
a Subsidiary through such date.   3.   Vesting of Cash Performance Shares and
Above-Target Performance Shares.

  (a)   In General. Your right to receive the Cash Performance Shares and
Above-Target Performance Shares shall be determined on the basis of KeyCorp’s
Earnings per Share, Economic Profit Added and Return on Equity (as such terms
are defined in Appendix C) during the period of January 1, 2008 through
December 31, 2010 (the “Performance Period”). You are able to earn up to 100%

 



--------------------------------------------------------------------------------



 



    of the Cash Performance Shares if the applicable targeted level of
performance is met or exceeded and up to 100% of the Above-Target Performance
Shares if the applicable maximum level of performance is met or exceeded.    
(b)   Vesting of Performance Shares. The Cash Performance Shares and
Above-Target Performance Shares granted hereunder shall be vested on
February 21, 2011, but only if (A) you have been in the continuous employ of
KeyCorp or a Subsidiary through such date and (B) the Committee shall determine
that the Cash Performance Shares and Above-Target Performance Shares have been
earned as set forth on Appendix C.     (c)   Determination by the Committee. The
amount of the Cash Performance Shares and Above-Target Performance Shares that
will vest and the level of attainment of the applicable performance goals set
forth on Appendix C shall be determined by the Committee as soon as practicable
after the receipt of the audited financial statements for KeyCorp relating to
the last year of the Performance Period, but in no event later than two and
one-half months after the close of the last year of the Performance Period.

4.   Transfers Void. Any purported transfer or encumbrance of the Time-Lapsed
Restricted Stock, Cash Performance Shares, or Above-Target Performance Shares
prior to the time that they have vested as set forth in paragraph 2 and
paragraph 3 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in any Common Shares underlying any
of such awards.

5.   Payment of Performance Shares. Payment of any earned Performance Shares
shall be made in the form of cash. Payment shall occur as soon as practicable
after the receipt of the audited financial statements for KeyCorp relating to
the last year of the Performance Period, but in no event later than two and
one-half months after the close of the last year of the Performance Period. Each
Cash Performance Share and Above-Target Performance Share shall have a value
equal to the Fair Market Value of one Common Share on the date of vesting of the
Cash Performance Share and /or Above-Target Performance Share. Fair Market Value
of a Common Share shall be the price per share at which Common Shares were last
sold on the New York Stock Exchange on such date.   6.   Death; Disability;
Retirement at or after Age 55.

  (a)   If you shall die or become Disabled or if you shall retire at age 55 or
older prior to vesting, then a pro rata number of the shares of Time-Lapsed
Restricted Stock shall be retained by you or your estate and become freely
transferable upon death or Disability or retirement at or after age 55 but the
remainder shall immediately be forfeited upon your death, Disability or
retirement at or after age 55, as the case may be.     (b)   If you shall die or
become Disabled or if you shall retire at age 55 or older prior to vesting, then
a pro rata number of the Performance Shares actually earned as

2



--------------------------------------------------------------------------------



 



      provided on Appendix C shall be retained by you or your estate and shall
entitle you to the payment described in paragraph 3 following the determination
of the attainment of the performance goals upon conclusion of the Performance
Period, but the remainder shall immediately be forfeited following the
determination of the attainment of the performance goals upon conclusion of the
Performance Period.

7.   Pro-Ration. For purposes of this Agreement the pro rata number of shares of
Restricted Stock and Performance Shares granted to you shall be based on a
fraction the numerator of which is the number of months beginning in
February 2008 that are completed prior to your change of status and the
denominator of which is 36.   8.   Forfeiture. The Restricted Stock and
Performance Shares shall be immediately forfeited if your employment with
KeyCorp or a Subsidiary terminates prior to vesting as set forth in paragraph 2
and paragraph 3 unless your employment terminates because of death, Disability
or retirement at or after age 55 (in which case the specific provisions of
paragraph 6 shall apply); provided, however, that the Committee may in its sole
discretion determine that a pro rata number of the shares of Restricted Stock
and Performance Shares shall be retained by you and (i) in the case of the
Restricted Stock become freely transferable upon your termination of employment
and (ii) in the case of the Performance Shares entitle you to payment following
the determination of the attainment of the performance goals upon conclusion of
the Performance Period, but that the remainder of the shares of Restricted Stock
and Performance Shares shall immediately be forfeited.   9.   KeyCorp Stock
Ownership Guidelines. If you have not met KeyCorp’s Stock Ownership Guidelines
when vesting occurs, you may not sell or otherwise transfer the Restricted Stock
until and unless you meet the Stock Ownership Guidelines or terminate your
employment with KeyCorp or a Subsidiary; provided, however, that notwithstanding
the foregoing you shall be permitted to sell the number of shares necessary to
satisfy any withholding tax obligation that may arise in connection with the
vesting of the Restricted Stock and Performance Shares even if you have not met
the Stock Ownership Guidelines.   10.   Harmful Activity. Notwithstanding any
other provisions of this Agreement, if you engage in any “harmful activity” (as
defined in Section 17 of the Plan) prior to or within six months after your
termination of employment with KeyCorp or a Subsidiary, then any and all shares
of Restricted Stock which have vested on or after one year prior to termination
of employment shall be immediately forfeited to KeyCorp and any profits realized
upon your sale of any such shares of Restricted Stock and any cash paid upon the
vesting of the Performance Shares shall inure to and be payable to KeyCorp upon
demand.   11.   No Acceleration. The provisions of Section 12 of the Plan
entitled “Acceleration upon Change of Control” shall not apply to the Restricted
Stock and Performance Shares awarded pursuant to this Agreement; provided,
however, that in the event of a Change of Control, the performance goals
relating to the Cash Performance Shares (but not the Above-Target Performance
Shares) shall be deemed to be satisfied at 100% of target and

3



--------------------------------------------------------------------------------



 



    such Cash Performance Shares shall vest on the same basis as the Time-Lapsed
Restricted Stock, which is on the earlier of: (a) February 21, 2011; or (b) the
date not more than two years on or after a Change of Control upon which your
employment terminates under circumstances entitling you to receive severance
benefits or salary continuation benefits under KeyCorp’s Separation Pay Plan or
under any employment or change of control or similar arrangement or agreement,
but only if you have been in the continuous employ of KeyCorp or a Subsidiary
through such date.   12.   Rights as a Shareholder and to Dividend Equivalents.
From and after the date of grant, you shall have all of the rights of a
shareholder with respect to the shares of Restricted Stock granted hereby,
including the right to vote the shares of Restricted Stock and receive any
dividends that may be paid thereon; provided however that any additional Common
Shares or other securities that you may become entitled to receive pursuant to a
stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of KeyCorp shall be subject to the same restrictions as the shares of
Restricted Stock covered by this award of Restricted Stock. From and after the
date of grant, you shall be entitled to dividend equivalents in cash on the Cash
Performance Shares granted hereby when and if a dividend is declared by
KeyCorp’s Board of Directors.   13.   Compliance with Section 409A of the
Internal Revenue Code. To the extent applicable, it is intended that this award
and the Plan comply with the provisions of Section 409A of the Internal Revenue
Code. This award and the Plan shall be administrated in a manner consistent with
this intent, and any provision that would cause the award or the Plan to fail to
satisfy Section 409A shall have no force and effect until amended to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A and may be made by KeyCorp without your consent). In particular, to
the extent your right to receive payment of Cash Performance Shares becomes
nonforfeitable under the terms of paragraph 11 above and the event triggering
your right to payment is your termination of employment, then notwithstanding
anything to the contrary in paragraph 11 above, payment will be made to you, to
the extent necessary to comply with Section 409A, on the earlier of (a) your
“separation from service” with KeyCorp (determined in accordance with section
409A); provided, however, that in case you are a “specified employee” (within
the meaning of Section 409A), your date of payment shall be 6 months after the
date of your separation from service with KeyCorp or (b) your death.   14.   Tax
Withholding. You shall be permitted to satisfy, in whole or in part, any
withholding tax obligation that may arise in connection with the vesting of any
award of stock or shares hereunder by delivering to KeyCorp in Common Shares,
Cash Performance Shares, or Above-Target Performance Shares an amount equal to
such withholding tax obligation.   15.   Condition. The award of Restricted
Stock and Performance Shares granted hereby is conditioned upon your execution
and delivery to KeyCorp of the Agreement set forth hereinafter.

4



--------------------------------------------------------------------------------



 



16.   Amendment and Modification. The terms and conditions of this award may not
be modified, amended or waived except by an instrument in writing signed by a
duly authorized executive officer of KeyCorp.

                                                     , 2008        Thomas E.
Helfrich      Executive Vice President     

5



--------------------------------------------------------------------------------



 



ACCEPTANCE OF GRANT AGREEMENT
     I acknowledge receipt of the above award of Time-Lapsed Restricted Stock,
Cash Performance Shares and Above-Target Performance Shares and in consideration
thereof I accept such awards subject to the terms and conditions of the Plan
(including, without limitation, the harmful activity provisions thereof) and the
restrictions upon me as set forth hereinafter in this Agreement.
     My agreement to the following restrictions is (i) in addition to (and not
in limitation of) any other agreements, plans, policies, or practices that are
applicable to me as a KeyCorp or Subsidiary (collectively “Key”) employee,
(ii) independent of any Plan provisions, and (iii) binding upon me regardless of
whether I sell, transfer, otherwise dispose of, pledge, or otherwise hypothecate
the Common Shares acquired under the Restricted Stock awarded to me.

1.   I recognize the importance of preserving the confidentiality of Non-Public
Information of Key. Therefore, I acknowledge and agree that: (a) during my
employment with Key, I will acquire, reproduce, and use such Non-Public
Information only to the extent reasonably necessary for the proper performance
of my duties; (b) during and after my employment with Key, I will not use,
publish, sell, trade or otherwise disclose such Non-Public Information; and
(c) upon termination of my employment with Key, I will immediately return to Key
all documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I agree to sign nondisclosure agreements in
favor of Key and others doing business with Key with whom Key has a confidential
relationship.   2.   I acknowledge and agree that the duties of my position at
Key may include the development of Intellectual Property. Accordingly, any
Intellectual Property which I create with any of Key’s resources or assistance,
in whole or in part, during my employment with Key, and which pertains to the
business of Key, is the property of Key; and I hereby agree to and do assign to
Key all right, title, and interest in and to such Intellectual Property,
including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property and agree to
sign patent applications and assignments thereof, without additional
compensation.   3.   Except in the proper performance of my duties for Key, I
acknowledge and agree that from the date hereof through a period of one (1) year
after the termination of my employment with Key for any reason, I will not,
directly or indirectly, for myself or on behalf of any other person or entity,
hire or solicit or entice for employment any Key employee without the written
consent of Key, which consent it may grant or withhold in its discretion.

4. (a)   Except in the proper performance of my duties for Key, I acknowledge
and agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with (other than for a business which does not compete
with any business or





--------------------------------------------------------------------------------



 



      business activity conducted by Key) any Key customer or potential customer
I interacted with, became acquainted with, or learned of through access to
information while I performed services for Key during my employment with Key,
without the written consent of Key, which consent it may grant or withhold in
its discretion.     (b)   In the event that my employment is terminated with Key
as a result of a Termination Under Limited Circumstances as defined below, the
restrictions in paragraph 4(a) of this Agreement shall become inapplicable to
me; however, the restrictions in paragraphs 1, 2, and 3 of this Agreement shall
remain in full force and effect nevertheless. I understand that a “Termination
Under Limited Circumstances” shall mean the termination of my employment with
Key (i) under circumstances in which I am entitled to receive severance benefits
or salary continuation benefits under the terms and conditions of the KeyCorp
Separation Plan in effect at the time of such termination, or (ii) under
circumstances in which I am entitled to receive severance benefits, salary
continuation benefits, or similar benefits under the terms and conditions of an
agreement with Key, including, without limitation, a change of control agreement
or employment or letter agreement, or (iii) as otherwise expressly approved by
the Compensation Committee of KeyCorp in its sole discretion.

5.   In the event a court of competent jurisdiction determines that any of the
restrictions contained in the above numbered paragraphs of this Agreement are
excessive because of duration or scope or are otherwise unenforceable, the
provisions hereof shall not be void but, with respect to such limitations held
to be excessive, they shall be modified to incorporate the maximum limitations
such court will permit, not exceeding the limitations contained in the
acceptance of grant. In the event I engage in any activity in violation hereof,
I acknowledge that such activity may cause serious damage and irreparable injury
to Key, which will permit Key to terminate my employment (if applicable) and
seek monetary damages, and Key shall also be entitled to injunctive, equitable,
and other relief. I acknowledge and agree that the validity, interpretation, and
performance of this Agreement shall be construed under the internal substantive
laws of Ohio.

BY SIGNING THIS ACCEPTANCE OF GRANT AGREEMENT, I ACKNOWLEDGE THAT I HAVE HAD
AMPLE OPPORTUNITY TO READ THIS AGREEMENT AND THE PLAN, MAKE A DILIGENT INQUIRY,
ASK QUESTIONS, AND CONSULT WITH MY ATTORNEY IF I CHOSE TO DO SO.
 
«Name»- Sign Your Name
 
Date

